Cobb, J.
1. In three cases it has been held that the landlord’s special lien for rent upon the crop raised upon the rented premises was for a debt so in the nature of the purchase-money that it would be superior to an exemption set apart in such crop under the provisions of the constitution of 1868. Davis v. Meyers, 41 Ga. 95; Taliaferro v. Pry, 41 Ga. 622; Harrell v. Fagan, 43 Ga. 339. Under the provisions of the Civil Code, § 2873, which is a codification of an act passed in 1874, property set' apart under the statutory or short homestead law is made subject to “ sale for the purchase-money. ” The language of the act of 1874 is substantially that of the constitution of 1868. The .principles at the foundation of the decisions above cited would seem to be applicable in cases where the short homestead is involved. ‘ .
2. For the reason stated in the second headnote, no other question than the one just disposed of is before us for decision in this case.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.